Citation Nr: 0930765	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hay fever.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2005 and September 2006 rating decisions by 
which the RO, inter alia, denied entitlement to service 
connection for the disabilities enumerated above.  

In March 2009, the Board remanded the issues on appeal to the 
RO for further action, which was accomplished satisfactorily.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).


FINDINGS OF FACT

1.  The Veteran is not shown to have chronic, frequent, or 
regularly occurring hay fever.

2.  A sinus disability is not shown to be related to the 
Veteran's active duty service.

3.  The Veteran is not shown to be suffering from left ear 
hearing loss disabilty within the meaning of VA law and 
regulations. 

4.  The Veteran right ear hearing loss disability is not 
shown to be related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Hay fever was not incurred in or as a result of active 
duty service and not aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2008).

2.  A sinus disability was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A hearing loss disabilty is not shown to be related to 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided notice 
consistent with the Court's holding in Dingess in March and 
April 2006.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in September 2005, April 2006, and May 2006 
that fully addressed all three notice elements and was sent 
prior to the initial AOJ decisions in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Board observes 
that VCAA compliant notice was provided to the Veteran prior 
to adjudication of his claims for service connection for hay 
fever and sinus disability.  

However, VCAA compliant notice was not provided prior to 
adjudication of the claim for a hearing loss disability.  In 
this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
March 2007 statement of the case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541- 42 (2006) (Mayfield III), citing Mayfield v. Nicholson, 
444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  Thus, 
the presumption of prejudice against the veteran because of 
the timing of the notice is rebutted.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

The Board observes that VA has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, the Veteran submitted a report from a 
private audiologist, the regarding contains a June 1970 VA 
examination report, and the Veteran was afforded relevant VA 
audiologic and medical examinations in May 2009.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case is more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  They considers all of 
the pertinent evidence of record and the statements of the 
appellant.  Furthemore, the examinations provides a complete 
rationale for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.   38 C.F.R. § 3.159(c) (4).  

Significantly, neither the Veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is a statutory presumption of soundness on enlistment.  
Specifically, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Service Connection for Hay Fever

On entry into service, no hay fever was found on examination, 
but it was reported by the Veteran in the corresponding 
report of medical history.  A physician's notation indicated 
that hay fever and asthma cleared before age 12.

On separation medical examination, no hay fever was 
diagnosed, but in the corresponding report of medical 
history, the Veteran again marked hay fever.  The physician's 
comment indicated that the Veteran had not suffered from 
seasonal hay fever in several years.  

The service treatment records contain no reference to any 
treatment for hay fever.

On VA medical examination in June 1970, no hay fever was 
reported or found.  On the contrary the only findings listed 
pertaining to the Veteran's nose, sinuses, mouth, and throat 
were no gross deviation of septum, teeth that were in good 
repair, and a clear throat.  

On May 2009 VA respiratory diseases examination, the examiner 
found no evidence of hay fever.  The diagnosis was of "hay 
fever not found."

Normally, the Board would make a determination regarding the 
presence of hay fever on entry into service because such a 
finding would have an impact upon how the Board would 
proceed.  If hay fever was present on entry, the presumption 
of soundness would not attach, and the Veteran would be 
entitled to service connection only on the basis of 
aggravation.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 
3.306.  If hay fever had indeed "cleared" before service, 
then the Veteran would have been considered to have been in 
sound condition on enlistment, and entitlement to service 
connection would be considered on the basis of 38 C.F.R. 
§ 3.303.  38 U.S.C.A. § 1110, 1111; 38 C.F.R. §§ 3.303, 
3.304.  In this car, while the Veteran was noted to have a 
history of hay fever prior to service at the time of his 
enlistment, physical examination revelaed no findings of a 
disability at that time.  Thus, the presumption of soundness 
has not been rebutted.  

In this case, the record contains no evidence of treatment 
for hay fever in the decades after service.  Hay fever was 
not found on VA examination in June 1970, there is no record 
of a diagnosis of hay fever thereafter.  On VA examination in 
May 2009, the examiner after examining the Veteran and 
revieiwing the claims folder concluded that the Veteran did 
not have hay fever.  When there is no present disability, 
service connection cannot be granted under any theory of 
entitlement.  See, e.g., Gilpin, supra.  Accrodingly, service 
connection for hay fever is not warranted.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions that he has hay fever that originated 
during active duty.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board notes that the veteran, 
while entirely competent to report his symptoms both current 
and past, has presented no clinical evidence or medical 
opinion of a current diagnosis of hay fever.  In the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the presence of a currently diagnosed hay fever to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this regard, the Board observes that the Veteran's report 
of hay fever since service is inconsistent with his service 
treatment records.  While he reported a history of hay fever 
at both sevice entry and service discharge, his service 
treatment records are silent for any treatment or complaints 
of this disability during service.  Furthermore, physical 
examination at the time of separation revealed no disabilty 
of the sinuses, mouth, or throat.  The Board has placed 
greater probative value on the objective medical evidence of 
record to include the service separation examination and VA 
examination reports in 1970 and 2009 which, while including 
examinations of the Veteran's upper respiratory system, do 
not show that he currently has diagnosed hay fever.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Serivce Connection for Sinus Disability

The service treatment records contain no diagnosis of a sinus 
disability.  In October 1969, the Veteran had an upper 
respiratory infection consisting of a cough and sore throat.  
He was hospitalized, and a strep infection was identified on 
culture.  Appropriate medication was prescribed.  There is no 
direct reference to the sinuses in the service treatment 
records.

A June 1970 VA medical examination report contains no mention 
of a sinus disability.  Further, the record contains no 
evidence of medical treatment for the sinuses in the decades 
following service.

On VA examination in May 2009, the Veteran reported 
persistent sinus congestion after he left service and 
recollected that he was on antibiotics for sinus infections 
two or three ties a year.  He underwent surgery for windows 
in the sinuses bilaterally in 1990, and he indicated that he 
still suffered post nasal drip.  Based on the foregoing 
history and a physical examination of the Veteran, the 
examiner diagnosed sinusitis with frequent recurrences.  The 
examiner opined that because the Veteran had no complaints 
relevant to the sinuses on separation from service and 
because there was a 20-year gap between service and 
subsequent sinus surgery, he could not conclude, in the 
absence of speculation, that there was any link between a 
present disability and the upper respiratory infection in 
service.

The Board observes that it cannot rely on the Veteran or his 
representations regarding a connection between a present 
sinus disability and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The only relevant competent medical evidence of 
record is contained in the May 2009 VA medical examination 
report.  The examiner after, examining the Veteran, reviewing 
his medical history, and reviewing the claims folder 
including reports of the Veteran's in-service hospitalization 
for a respiratory infection in 1968, concluded that it would 
only be by way of mere speculation to connect the Veteran's 
in-service infection to his current chronic sinus problem.  
The Board observes that the examiner also considered the 
length of time since service and the Veteran's sinus surgery.  
Long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that no health care provider has offered an 
opinion that the Veteran's current sinus condition is related 
to service.  In the absence of a showing competent evidence 
linking a current sinus disabiltiy and active military 
service, service connection for a sinus disability must be 
denied.  38 C.F.R. § 3.303.

As noted above, lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Veteran indeed described the history of his 
symptoms to the VA physician.  The Board observes that the VA 
examiner appears to have taken the Veteran's stated medical 
history into account when rendering his medical opinion.

In conclusion, this is not a case where the evidence is in 
relative equipoise in which case the Veteran would prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the preponderance of the competent medical evidence 
does not reflect that the Veteran's sinus disability is 
linked to his active duty service, and the claim must be 
denied.  Alemany, supra.


Service Connection for a Bilateral Hearing Loss Disability

The service treatment records reflect no hearing loss, and 
the Veteran's "PULHES" physical profile consisted of 1's with 
respect to hearing on enlistment and on separation.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military medical profile system).

No hearing loss was noted in the June 1970 VA medical 
examination report.

The record contains an August 2005 report from C.A. Foss, an 
audiologist, indicating that the Veteran had mild high 
frequency sensorineural hearing loss bilaterally.  The 
audiologist opined that the Veteran's hearing loss had its 
onset in service when the Veteran was exposed to the noise of 
weaponry and to loud whistles in his capacity as a dog 
trainer.  Audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
35
LEFT
10
15
20
30
35

Speech recognition scores using the Maryland CNC were 96 
percent bilaterally.

On May 2009 VA audiologic examination, test results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
35
40
LEFT
10
5
10
25
30

Speech recognition scores using the Maryland CNC were 98 
percent bilaterally.  The examiner indicated that damage from 
noise exposure occurred at the time of exposure and that a 
normal audiogram following noise exposure indicated that 
there was no permanent threshold shift.  Thus, the examiner 
suggested that because the Veteran's hearing was normal on 
separation, current hearing loss was not due to service.  The 
examiner maintained that additional noise exposure following 
service coupled with aging and other health conditions likely 
contributed to the Veteran's current hearing loss.  

Under both sets of audiometric test results, the Veteran does 
not suffer from left ear hearing loss within the meaning of 
VA regulations.  38 C.F.R. § 3.385.  Accordingly, without 
evidence of a current left ear hearing loss disabilty, 
service connection for hearing loss of the left ear must be 
denied.  

Under VA testing, however, he does have right ear hearing 
loss as his puretone threshold at 4000 Hertz is 40 dB.  Id.  
Thus, the Board must determine whether service connection is 
warranted for right ear hearing loss.

The record contains two contradictory medical opinions 
regarding the origins of the Veteran's hearing loss.  The VA 
audiologic examiner provided a rationale for her conclusion 
that the Veteran's hearing loss was unrelated to service 
because all audiometric thresholds were entirely normal on 
separation.  The VA examiner had access to the claims file in 
formulating her opinion.  The examiner specifically cited to 
and considered the Veteran's service treatment records which 
documented normal sloping to hearing sensitivity bilateral at 
service discharge.  

On the other hand, the private opinion did not explain why 
current hearing loss was linked to service despite normal 
hearing on separation.  The Board credits the findings of the 
VA audiologic examiner due to her access to the claims file 
and thoroughly supported opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  Because the 
credited medical opinion reflects no nexus between right ear 
hearing loss and service, service connection for right ear 
hearing loss is not warranted.  38 C.F.R. §§ 3.303, 3.385.

In addition to the medical evidence the Board has carefully 
considered lay evidence offered by the veteran, including his 
correspondence to VA.  As noted above, a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. 
App. 398, 403; Caldwell, 1 Vet. App. 466.  However, the 
Veteran as a layperson is not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu, 2 Vet. App. 
492, 494.

Based on the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disabilty is not 
warranted.  The Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for hay fever is denied.

Service connection for a sinus disability is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


